EXHIBIT 10.01

CADENCE DESIGN SYSTEMS, INC.

EXECUTIVE SEVERANCE PLAN

(Effective Date: May 5, 2016)

In order to encourage the retention of key management employees, the
Compensation Committee of the Board of Directors (the “Committee”) of Cadence
Design Systems, Inc., a Delaware corporation (the “Company”), has adopted this
Executive Severance Plan (this “Plan”). The purpose of the Plan is to provide
benefits to a group of employees of the Company and its participating Affiliates
(as defined in Section 8 hereof) that constitutes a “select group of management
or highly compensated employees” within the meaning of U.S. Department of Labor
Regulation §2520.104-24.

1. ELIGIBILITY. Participants in this Plan are those individuals who (a) are
classified as employees of the Company or one of its Affiliates and (b) are
selected as Participants in this Plan by the Committee in its sole discretion
(the “Participants”). Notwithstanding the foregoing, this Plan shall not apply
to any person who is party to another plan or agreement providing for severance
benefits and any such person shall not be eligible to receive any severance
benefits under this Plan.

2. TERMINATION OF EMPLOYMENT.

(a) General. A Participant’s employment by the Company or any of its Affiliates
shall terminate immediately (i) upon delivery to Participant of written notice
of termination by the Company subject to any applicable cure period specified in
this Plan, (ii) upon the Company’s receipt of written notice of termination by
Participant, or (iii) upon Participant’s death or Permanent Disability (as
defined in Section 8 hereof). In the event of such termination, except where
Participant is terminated (i) for Cause (as defined in Section 8 hereof), (ii)
as the result of a Permanent Disability or death, or (iii) where Participant
voluntarily terminates Participant’s employment other than as a Constructive
Termination (as defined in Section 8 hereof), and upon execution by Participant
at or about the effective date of such termination of the Transition and Release
Agreement (the “Transition Agreement”), in the form attached hereto as Exhibit
A, as may be amended from time to time to the extent permitted by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), the Company shall
provide Participant with the benefits as set forth in the Transition Agreement.
The Transition Agreement shall be executed in the timeframe specified by the
Company, which shall in no event exceed 45 days after the Participant’s
termination of employment.

(b) Termination for Cause, Voluntary Termination or Termination on Account of
Death or Permanent Disability.

(i) In the event Participant’s employment is terminated for Cause or Participant
voluntarily terminates Participant’s employment with the Company or any of its
Affiliates other than in connection with a Constructive Termination, then
Participant shall be paid only (1) any earned but unpaid base salary and any
outstanding expense



--------------------------------------------------------------------------------

reimbursements submitted and approved in accordance with the Company’s expense
reimbursement policies and (2) other unpaid vested amounts or benefits under the
Company compensation, incentive and benefit plans in which Participant
participates, in each case under this clause (2) as of the effective date of
such termination; and

(ii) In the event Participant’s employment is terminated on account of death or
Permanent Disability, then, in addition to all amounts payable pursuant to
Section 2.2(b)(i), subject to execution by Participant or Participant’s
representative or a representative of Participant’s estate, as soon as
reasonably practicable but in no event later than one hundred eighty (180) days
following the date of Participant’s termination of employment, of the Release
Agreement, in the form attached hereto as Exhibit B, and such Release Agreement
becomes effective, the Company shall provide Participant or his estate, as the
case may be, the following benefits to which Participant would not otherwise be
entitled: (1) all unvested time-based equity compensation awards (including
stock options, restricted stock and restricted stock units) outstanding and held
by Participant on the date of Participant’s termination that would have vested
over the twelve (12) months following the date of termination had Participant
continued in employment with the Company during that period shall immediately
vest and become exercisable in full upon such termination of employment
(provided, that such awards may be subject to restrictions on transfer and
exercisability prior to the effectiveness of the Release Agreement, to the
extent permitted by applicable law), such equity compensation awards and all
previously vested equity compensation awards shall remain exercisable for
twenty-four (24) months from the date of such termination (but not later than
the expiration of the term of the applicable equity compensation award), and
there shall be no further vesting of any equity compensation awards thereafter;
provided that this acceleration will have no effect on any other provisions of
the awards; (2) the vesting, if any, of performance-based equity awards shall be
determined in accordance with the applicable award agreements and (3) solely in
the event of termination on account of Permanent Disability, if Participant
elects to continue coverage under the Company’s medical, dental and vision
insurance plans pursuant to COBRA (as defined in Section 8 hereof), the Company
will pay Participant’s COBRA premiums for twelve (12) months following such
termination.

(iii) In the event Participant’s employment is terminated for Cause, or on
account of death or Permanent Disability, or Participant voluntarily terminates
his employment with the Company other than in connection with a Constructive
Termination, Participant shall not become a party to the Transition Agreement
and shall not be bound by any of the terms and provisions thereof.

3. EXCISE TAX. In the event that that any payment or distribution by the Company
or any of its Affiliates to or for the benefit of the Participant (whether paid
or payable or distributed or distributable pursuant to the terms of this Plan,
the Transition Agreement or otherwise) (all such payments and benefits,
including the payments and benefits payable to Participant pursuant to Section 2
hereof and the Transition Agreement (“Termination Benefits”)) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, or any
comparable successor provisions, and (ii) but for this Section 3 would be
subject to the excise tax imposed by Section 4999 of the Code, or any comparable
successor provisions (the “Excise Tax”), then

 

2



--------------------------------------------------------------------------------

Participant’s Termination Benefits shall be either (a) provided to Participant
in full, or (b) provided to Participant as to such lesser extent that would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, when taking into account applicable federal, state,
local and foreign income and employment taxes, the Excise Tax, and any other
applicable taxes, results in the receipt by Participant, on an after-tax basis,
of the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax and Participant shall have no
right to Termination Benefits in excess of the amount so determined. Any
determination required under this Section 3 shall be made in writing in good
faith by a nationally recognized accounting firm selected by the Company (the
“Accountants”). In the event of a reduction of benefits hereunder, the
Termination Benefits shall be reduced in the following order: (1) reduction of
any cash severance payments otherwise payable to the Participant that are exempt
from Section 409A of the Code; (B) reduction of any other cash payments or
benefits otherwise payable to the Participant that are exempt from Section 409A
of the Code, but excluding any payments attributable to any acceleration of
vesting or payments with respect to any equity awards that are exempt from
Section 409A of the Code; (C) reduction of any other payments or benefits
otherwise payable to the Participant on a pro-rata basis or such other manner
that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity awards that are exempt from Section 409A of the Code; and (D) reduction
of any payments attributable to any acceleration of vesting or payments with
respect to any equity awards that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time. For
purposes of making the calculations required by this Section 3, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of the Code, and other applicable legal authority. The Company and
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 3. The Company shall bear the cost of all fees the Accountants
charge in connection with any calculations contemplated by this Section 3.

4. DISPUTE RESOLUTION.

(a) To the extent permitted by applicable law and to the extent that the
enforceability of this Plan is not thereby impaired, any and all disputes,
controversies or claims between a Participant and the Company arising out of, or
relating to, the terms, conditions, commencement, termination, or any other
aspect of Participant’s employment with the Company (including but not limited
to any disputes arising under this Plan), except those arising under Section
4(d) hereof or under any proprietary information agreement entered into by the
Participant, shall be determined exclusively by final and binding arbitration
before a single arbitrator in accordance with the applicable Arbitration Rules
and Procedures, or successor rules then in effect, of Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) and that judgment upon the award of the
arbitrator may be rendered in any court of competent jurisdiction. This
includes, without limitation, any and all disputes, controversies, and/or claims
against the Company, its directors, officers or employees of the Company,
whether arising under theories of liability or damages based on contract, tort
or statute, to the full extent permitted by law. As a material part of this
agreement to arbitrate claims, the parties expressly waive all rights to a jury
trial in court on all statutory or other claims. This Section 4 does not purport
to limit either party’s ability to recover any remedies provided for by
applicable statute, including attorneys’ fees.

 

3



--------------------------------------------------------------------------------

(b) The arbitration shall be held in the San Jose, California metropolitan area,
and shall be administered by JAMS or, in the event JAMS does not then conduct
arbitration proceedings, a similarly reputable arbitration administrator. Under
such proceeding, the parties shall select a mutually acceptable, neutral
arbitrator from among the JAMS panel of arbitrators. Except as provided herein,
the Federal Arbitration Act shall govern the interpretation and enforcement of
such arbitration proceeding. The arbitrator shall apply the substantive law (and
the law of remedies, if applicable) of the State of California or federal law as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The parties agree that they will be allowed to engage in
adequate discovery, the scope of which will be determined by the arbitrator,
consistent with the nature of the claims in dispute and the efficiencies that
arbitration is designed to promote. The arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure. The arbitrator shall render an award that shall include a
written statement of opinion setting forth the arbitrator’s findings of fact and
conclusions of law. Judgment upon the award may be entered in any court having
jurisdiction thereof. The parties intend this arbitration provision to be valid,
enforceable, irrevocable and construed as broadly as possible.

(c) The Company shall be responsible for payment of the arbitrator’s fees as
well as all administrative fees associated with the arbitration. The parties
shall be responsible for their own attorneys’ fees and costs (including expert
fees and costs), except that if any party prevails on a claim that entitles the
prevailing party to reasonable attorneys’ fees (with or without expert fees) as
part of the costs, the arbitrator may award reasonable attorneys’ fees (with or
without expert fees) to the prevailing party in accord with applicable law.

(d) The parties agree, however, that damages would be an inadequate remedy for
the Company in the event of a breach or threatened breach of any provision of
the proprietary information agreement entered into by the Participant. In the
event of any such breach or threatened breach, the Company may, either with or
without pursuing any potential damage remedies, obtain from a court of competent
jurisdiction, and enforce, an injunction prohibiting Participant from violating
any provision of the Proprietary Information Agreement and requiring Participant
to comply with the terms of that agreement.

5. ADMINISTRATION OF PLAN; CLAIMS PROCEDURE.

(a) General. Except as specifically provided herein, the Plan shall be
administered by the Committee. The Committee may delegate any administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of severance benefits, to designated
individuals or committees. The Committee shall be the “administrator” and a
“named fiduciary” under the Plan for purposes of ERISA (as defined in Section 8
hereof).

(b) Interpretations and Variations. The Committee shall have the duty and
authority to interpret and construe, in its sole discretion, the terms of the
Plan in regard to all questions of

 

4



--------------------------------------------------------------------------------

eligibility, the status and rights of Participants, and the manner, time and
amount of any payment under the Plan. The Committee or its representative shall
decide any issues arising under this Plan, and the decision of the Committee
shall be binding and conclusive on the Participants and the Company. Any
variations from the Plan may be made only by the Committee in its sole
discretion.

(c) Filing a Claim. It is not normally necessary to file a claim in order to
receive benefits under this Plan; however, if a Participant (the “Claimant”)
feels he or she has been improperly denied severance benefits, any claim for
payment of severance benefits shall be signed, dated and submitted to the Office
of the General Counsel, as set forth in Section 7(c). The Committee shall then
evaluate the claim and notify the Claimant of the approval or disapproval in
accordance with the provisions of this Plan not later than 90 days after the
Company’s receipt of such claim unless special circumstances require an
extension of time for processing the claims. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90-day period which shall
specify the special circumstances requiring an extension and the date by which a
final decision will be reached (which date shall not be later than 180 days
after the date on which the claim was filed). If the Claimant does not provide
all the necessary information for the Committee to process the claim, the
Committee may request additional information and set deadlines for the Claimant
to provide that information.

(d) Notice of Initial Determination. The Claimant shall be given a written
notice in which the Claimant shall be advised as to whether the claim is granted
or denied, in whole or in part. If a claim is denied, in whole or in part, the
Claimant shall be given written notice which shall contain (i) the specific
reasons for the denial, (ii) specific references to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary and (iv) an explanation of this Plan’s
appeal procedures, which shall also include a statement of the Claimant’s right
to bring a civil action under Section 502(a) of ERISA following a denial of the
claim upon review.

(e) Right to Appeal. If a claim for payment of severance benefits made in
accordance with the procedures specified in this Plan is denied, in whole or in
part, the Claimant shall have the right to request that the Committee review the
denial, provided that the Claimant files a written request for review with the
Committee within 60 days after the date on which the Claimant received written
notification of the denial. The Claimant may review or receive copies, upon
request and free of charge, any documents, records or other information
“relevant” (within the meaning of Department of Labor Regulation
2560.503-1(m)(8)) to the Claimant’s claim. The Claimant may also submit written
comments, documents, records and other information relating to his or her claim.

(f) Review of Appeal. In deciding a Claimant’s appeal, the Committee shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial review of the claim. If the Claimant
does not provide all the necessary information for the Committee to decide the
appeal, the Committee may request additional information and set deadlines for
the Claimant to provide that information. Within 60 days after a request for
review

 

5



--------------------------------------------------------------------------------

is received, the review shall be made and the Claimant shall be advised in
writing of the decision on review, unless special circumstances require an
extension of time for processing the review, in which case the Claimant shall be
given a written notification within such initial 60 day period specifying the
reasons for the extension and when such review shall be completed (provided that
such review shall be completed within 120 days after the date on which the
request for review was filed).

(g) Notice of Appeal Determination. The decision on review shall be forwarded to
the Claimant in writing and, in the case of a denial, shall include (i) specific
reasons for the decision, (ii) specific references to the pertinent Plan
provisions upon which the decision is based, (iii) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records or other information relevant to the
Claimant’s claim and (iv) a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following a wholly or partially denied
claim for benefits. The Committee’s decision on review shall be final and
binding on all persons for all purposes. If a Claimant shall fail to file a
request for review in accordance with the procedures herein outlined, such
Claimant shall have no right to review and shall have no right to bring an
action in any court, and the denial of the claim shall become final and binding
on all persons for all purposes. Any notice and decisions by the Committee under
this Section 5 may be furnished electronically in accordance with Department of
Labor Regulation 2520.104b-1(c)(i), (iii) and (iv).

6. NON-DUPLICATION OF BENEFITS; NO MITIGATION.

(a) The Company may, in its discretion and to the extent permitted under
applicable law, offset against the Participant’s benefits under this Plan or the
Transition Agreement, any other severance, termination, or similar benefits
payable to the Participant by the Company, including, but not limited to any
amounts paid under any employment agreement or other individual contractual
arrangement, or amounts paid to comply with, or satisfy liability under, the
Worker Adjustment and Retraining Notification Act or any other federal, state,
or local law requiring payments in connection with an involuntary termination of
employment, plant shutdown, or workforce reduction, including, but not limited
to, amounts paid in connection with paid leaves of absence, back pay, benefits,
and other payments intended to satisfy such liability or alleged liability

(b) In no event shall any Participant be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Participant under any of the provisions of this Plan and such amounts shall not
be reduced whether or not the Participant obtains other employment.

7. GENERAL.

(a) No Waiver. No failure by the Company or a Participant at any time to give
notice of any breach by the Company or a Participant, or to require compliance
with, any condition or provision of this Plan shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

6



--------------------------------------------------------------------------------

(b) Severability. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Plan to be unenforceable, the provision
shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended, the remainder of the Plan shall
continue in full force and effect as if the offending provision were not
contained herein.

(c) Notices. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be considered effective
either (a) upon personal service, or (b) upon delivery by facsimile and
depositing such notice in the U.S. Mail, postage prepaid, return receipt
requested and, if addressed to the Company, in care of the Office of the General
Counsel at the Company’s principal corporate address, and, if addressed to
Participant, at his or her most recent address shown on the Company’s corporate
records or at any other address that Participant may specify in any appropriate
notice to the Company, or (c) upon only depositing such notice in the U.S. Mail
as described in clause (b) of this paragraph, or (d) upon delivery by email, if
addressed to the Company to generalcounsel@cadence.com and if addressed to
Participant to such email address as Participant may specify by notice to the
Company. Any written notice of termination of employment by Participant shall be
delivered at least thirty (30) days before the specified effective date of such
termination of employment.

(d) Governing Law. THIS PLAN SHALL BE DEEMED TO BE MADE IN THE STATE OF
CALIFORNIA, AND, TO THE EXTENT NOT PREEMPTED BY ERISA OR OTHER FEDERAL LAW SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS
CONFLICT OF LAWS PRINCIPLES. By participating in this Plan, each Participant and
the Company hereby irrevocably consent to, and agree not to object or assert any
defense or challenge to, the jurisdiction and venue of the state and federal
courts located in California and agree that any claim which, subject to Section
5 above, may be brought in a court of law or equity may be brought in any such
California court.

(e) Assignment and Successors. The Company shall have the right to assign its
rights and obligations under this Plan to an entity that, directly or
indirectly, acquires all or substantially all of the assets of the Company. The
rights and obligations of the Company under this Plan shall inure to the benefit
and shall be binding upon the successors and assigns of the Company.
Participant’s rights, benefits and obligations under this Plan are personal and
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
the Company.

(f) Amendment and Termination of this Plan. The Committee may amend, modify or
terminate this Plan at any time; provided, however, that except as specifically
provided for in Section 7(j), (i) no amendment, modification or termination of
the Plan that is materially adverse to the Participants shall become effective
earlier than ninety (90) days after the date of the relevant corporate action
authorizing such amendment, modification or termination, (ii) within the
one-year period following a Change in Control, no amendment, modification or
termination of the Plan that is materially adverse to the Participants shall
become effective earlier than one year after the date of the relevant corporate
action authorizing such amendment, modification or termination, and (iii) no
such amendment, modification or termination shall affect the right to any unpaid
severance benefits under the terms of this Plan or the Transition Agreement of
any Participant whose termination of employment has occurred prior to such
amendment, modification or termination of this Plan.

 

7



--------------------------------------------------------------------------------

(g) Survival. If a Participant’s termination of employment occurs while the Plan
is in effect, the provisions of this Plan, including Sections 2, 3, 4, 5, 6, and
7 shall survive and remain binding and enforceable, notwithstanding the
expiration or termination of this Plan or the termination of such Participant’s
employment with the Company or any of its Affiliates, to the extent necessary to
preserve the intended benefits of such provisions.

(h) Headings. The headings of the several sections and paragraphs of this Plan
are inserted solely for the convenience of reference and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.

(i) Taxes and Other Withholdings. Notwithstanding any other provision of this
Plan, the Company may withhold from amounts payable hereunder all federal,
state, local and foreign taxes and other amounts that are required to be
withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Participant has been paid amounts to which he is entitled.

(j) Tax Matters. It is the intention of the Company that the provisions of this
Plan comply with Section 409A of the Code, and all provisions of this Plan and
the Transition Agreement shall be construed and interpreted in a manner
consistent with Section 409A of the Code. The Company shall administer and
operate this Plan and the Transition Agreement in compliance with Section 409A
of the Code and any rules, regulations or other guidance promulgated thereunder
as in effect from time to time and in the event that the Company determines that
any provision of this Plan or the Transition Agreement does not comply with
Section 409A of the Code or any such rules, regulations or guidance and that as
a result any Participant may become subject to a Section 409A tax,
notwithstanding Section 7(f), the Company shall have the discretion to amend or
modify such provision to avoid the application of such Section 409A tax, and in
no event shall any Participant’s consent be required for such amendment or
modification. Notwithstanding any provision of this Plan or the Transition
Agreement to the contrary, each Participant shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may arise in
connection with amounts payable pursuant to this Plan or the Transition
Agreement (including any taxes arising under Section 409A of the Code), and the
Company shall have no obligation to indemnify or otherwise hold such Participant
harmless from any or all of such taxes. The payments under this Plan and the
Transition Agreement are designated as separate payments for purposes of the
short-term deferral rule under Treasury Regulation Section 1.409A-1(b)(4), the
exemption for involuntary terminations under separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9)(iii), and the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B). As a
result, (A) payments that are made on or before the 15th day of the third month
of the calendar year following the year that includes the date of Participant’s
termination of employment, (B) any additional payments that are made on or
before the last day of the second calendar year following the year of the
Participant’s termination of employment and do not exceed the lesser of two
times the Participant’s annual rate of pay in the year prior to his termination
or two times the limit under Section 401(a)(17) of the Code then in effect, and
(C) continued medical expense reimbursements during the applicable COBRA period,
are

 

8



--------------------------------------------------------------------------------

intended to be exempt from the requirements of Section 409A of the Code.
Notwithstanding anything in this Plan or the Transition Agreement to the
contrary, to the extent that the Company in good faith determines that any
payment resulting from Participant’s termination of employment provided for in
this Agreement or the Transition Agreement constitutes a “deferral of
compensation” and that the Participant is a “specified employee,” both within
the meaning of Section 409A of the Code, (i) no such amounts shall be payable to
Participant on account of Participant’s “separation from service” pursuant to
this Agreement or the Transition Agreement prior to the earliest of (a)
Participant’s death following the Termination Date (as such term is defined in
the Transition Agreement) or (b) the date that is six months following the date
of Participant’s “separation from service” with the Company (within the meaning
of Section 409A of the Code). With respect to any amounts or benefits that are
conditioned on the receipt and non-revocation of a release, if the period during
which the Participant may execute such release commences in one calendar year
and ends in a subsequent calendar year, such amounts or benefits shall be paid
or provided in the subsequent calendar year to the extent required to comply
with Section 409A of the Code. In addition, with regard to any provision herein
or in the Transition Agreement that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be deemed to be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Participant’s
taxable year following the taxable year in which the expense occurred.

(k) Interpretations. For purposes of this Plan, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation.” The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.” Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.

(l) Deemed Resignations. Any termination of a Participant’s employment shall
constitute an automatic resignation of such Participant as an officer of the
Company and each Affiliate of the Company, an automatic resignation from the
board of directors, if applicable, of the Company and each Affiliate of the
Company and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which the Company or
any Affiliate holds an equity interest and with respect to which board or
similar governing body such Participant serves as the Company’s or such
Affiliate’s designee or other representative.

(m) No Guarantee of Employment. This Plan shall not be construed as creating any
contract of employment between the Company and its Affiliates, on the one hand,
and any Participant, on the other hand, nor shall this Plan be construed as
restricting in any way the rights of the Company or any of its Affiliates to
terminate the employment of any Participant at any time and for any reason
subject, however, to any rights of a Participant under this Plan.

 

9



--------------------------------------------------------------------------------

8. DEFINITIONS. For purposes of this Plan, the following terms shall have the
meanings set forth below:

(a) “Affiliate(s)” shall mean, with respect to any specified person, any other
person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
person, it being understood that control of an entity shall require the direct
or indirect ownership of a majority of the outstanding capital stock of such
entity. For purposes of the definition of “Affiliate(s),” the term “person” has
the meaning described in Section 13(d) of the Exchange Act.

(b) “Base Salary” shall mean, with respect to any Participant, such
Participant’s annual rate of base salary in effect at the time the Participant
commences participation in the Plan (or such higher level as may be in effect in
the future).

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” shall mean, with respect to any Participant, the occurrence of any
of the following: (i) Participant’s gross misconduct or fraud in the performance
of Participant’s duties and services required for the Participant’s position
with the Company or an Affiliate; (ii) Participant’s conviction or guilty plea
or plea of nolo contendere with respect to any felony or act of moral turpitude;
(iii) Participant’s engaging in any material act of theft or material
misappropriation of company property in connection with Participant’s
employment; (iv) Participant’s breach of a material obligation of the
Participant to the Company or any of its Affiliates pursuant to the Company’s
Bylaws or any agreement between the Participant and the Company or any of its
Affiliates (including but not limited to a proprietary information and
inventions agreement), after written notice delivered to Participant identifying
such breach and Participant’s failure to cure such breach, if curable, within
thirty (30) days following delivery of such notice; (v) Participant’s material
failure or refusal to perform Participant’s assigned duties, and, where such
failure or refusal is curable, if such failure or refusal is not cured within
thirty (30) days following delivery of written notice thereof from the Company;
or (vi) Participant’s material breach of the written policies of the Company or
any of its Affiliates (including but not limited to the Company’s Code of
Business Conduct as such code may be revised from time to time), and, where such
breach is curable, if such breach is not cured within thirty (30) days following
delivery of written notice thereof from the Company.

(e) “Change in Control” shall mean the occurrence of any of the following
events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent

 

10



--------------------------------------------------------------------------------

(50%) of the total voting power represented by the Company’s then outstanding
voting securities or any “person” acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person)
ownership of securities of the Company representing thirty percent (30%) or more
of the total voting power; or

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 80% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.

(f) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time, or any successor statute thereto.

(g) “Constructive Termination” shall mean a Participant’s termination of
employment for any of the following reasons:

(i) if Participant ceases to hold the title set forth in Participant’s
Acknowledgment to the Plan;

(ii) a reduction, without Participant’s written consent, in Participant’s Base
Salary by more than ten percent (10%) or a reduction by more than ten percent
(10%) in Participant’s stated target bonus opportunity in effect on the date on
which the Participant commences participation in the Plan (or such greater
target bonus opportunity amount as may be in effect in the future) under the
Company’s annual bonus plan applicable to Participant;

(iii) a relocation of Participant’s principal place of employment by more than
thirty (30) miles, unless the relocation of Participant’s principal place of
employment is to the Company’s headquarters in San Jose, California; or

(iv) any failure by the Company to obtain the written assumption of this Plan by
any successor to the Company as contemplated in Section 7(e) above.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing or any other provision in this Plan to the
contrary, any assertion by a Participant of a Constructive Termination shall not
be effective unless all of the following conditions are satisfied:

(A) the conditions described in Section 8(g)(i)-(iv) giving rise to the
Participant’s termination of employment must have arisen without the
Participant’s written consent within thirteen (13) months following a Change in
Control or within three (3) months prior to a Change in Control;

(B) the Participant must provide written notice to the Company of such condition
and at least thirty (30) days’ written notice to the Company of the
Participant’s intent to terminate employment, in accordance with Section 7(c),
within 90 days after the initial existence of the condition;

(C) the condition specified in such notice must remain uncorrected for 30 days
after receipt of such notice by the Company; and

(D) the date of the Participant’s termination of employment must occur within 30
days after the expiration of the correction period described in clause (C)
above.

In the event of an event or circumstance constituting Constructive Termination,
the Company may notify Participant at any time prior to expiration of the cure
period that it will not cure the circumstance, in which case the cure period
described in clause (C) above shall end immediately upon such notification.

(h) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

(i) “Permanent Disability” shall mean any medically determinable physical or
mental impairment that can reasonably be expected to result in death or that has
lasted or can reasonably be expected to last for a continuous period of not less
than twelve (12) months and that renders Participant unable to perform
effectively all of the essential functions of Participant’s position, with or
without reasonable accommodation.

* * * * * *

 

12



--------------------------------------------------------------------------------

EXHIBIT A

TRANSITION AND RELEASE AGREEMENT

This Transition and Release Agreement (this “Agreement”) is entered into between
[                    ] (“Executive”) and Cadence Design Systems, Inc. (“Cadence”
or the “Company”) pursuant and subject to the terms of the Cadence Design
Systems, Inc. Executive Severance Plan (this “Plan”). Capitalized terms used
herein that are not otherwise defined shall have the meanings set forth in the
Plan.

1. TRANSITION COMMENCEMENT DATE. As of <<Transition Commencement Date>> (the
“Transition Commencement Date”), Executive will no longer hold the position of
[                    ] and will be relieved of all of Executive’s authority and
responsibilities in that position. Executive will be paid (a) any earned but
unpaid base salary for his services as an officer of the Company prior to the
Transition Commencement Date and any properly incurred and outstanding expense
reimbursements in accordance with the Company’s expense reimbursement policies;
and (b) other unpaid vested amounts or benefits under the compensation,
incentive and benefit plans of the Company in which Executive participates, in
each case under this clause (b) as of the Transition Commencement Date. The
payment of the foregoing amounts shall be made to Executive by no later than the
second regular payroll date following the Transition Commencement Date or as
required under applicable state law. As of the first day of the month following
the Transition Commencement Date, Executive will no longer participate in
Cadence’s medical, dental, and vision insurance plans in accordance with the
terms and condition of such plans (except to the extent that Executive elects to
continue coverage pursuant to COBRA), and will not be eligible for a bonus for
any services rendered after that date.

2. TRANSITION PERIOD. The period from the Transition Commencement Date to the
date when Executive’s employment with Cadence under this Agreement terminates
(the “Termination Date”) is called the “Transition Period” in this
Agreement. Executive’s Termination Date will be the earliest to occur of:

a. the date on which Executive resigns from all employment with Cadence;

b. the date on which Cadence terminates Executive’s employment due to a material
breach by Executive of Executive’s duties or obligations under this Agreement
after written notice delivered to Executive identifying such breach and his
failure to cure such breach, if curable, within thirty (30) days following
delivery of such notice; and

c. one year from the Transition Commencement Date.



--------------------------------------------------------------------------------

3. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.

a. [ During the Transition Period, Executive will assume the position of <<New
Position Title>>]. In this position, Executive will render those services
requested by Cadence’s <<Management Representative>> on an as-needed basis at
mutually-convenient times. Executive’s time rendering those services shall not
exceed twenty (20) hours per month. Except as otherwise provided in paragraph
3(b) of this Agreement, Executive’s obligations hereunder will not preclude
Executive from accepting and holding full-time employment elsewhere so long as
such employment does not interfere or conflict with Executive’s obligations
under this Agreement. Neither party expects that Executive will resume
employment with Cadence in the future at a level that exceeds the level set
forth in this Section 3(a) and it is the parties’ intent that Executive will
have experienced a “separation from service” as defined in Section 409A of the
Code as of the Transition Commencement Date.

b. As an employee of Cadence, as well as in other positions Executive may have
held with Cadence, Executive has obtained extensive and valuable knowledge and
information concerning Cadence’s business (including confidential information
relating to Cadence and its operations, intellectual property, assets,
contracts, customers, personnel, plans, marketing plans, research and
development plans and prospects). Executive acknowledges and agrees that it
would be virtually impossible for Executive to work as an employee, consultant
or advisor in any business in which Cadence engages on the Transition
Commencement Date, including the electronic design automation (“EDA”) industry,
without inevitably disclosing confidential and proprietary information belonging
to Cadence. Accordingly, during the Transition Period, Executive will not,
directly or indirectly, provide services, whether as an employee, consultant,
independent contractor, agent, sole proprietor, partner, joint venturer,
corporate officer or director, on behalf of any corporation, limited liability
company, partnership, or other entity or person or successor thereto that (i) is
engaged in any business in which Cadence or any of its affiliates is engaged on
the Transition Commencement Date or has been engaged at any time during the
12-month period immediately preceding the Transition Commencement Date, whether
in the EDA industry or otherwise, anywhere in the world (a “Cadence Business”),
or (ii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with Cadence or any of
its affiliates. As used in this paragraph, the term “EDA industry” means the
research, design or development of electronic design automation software,
electronic design verification and memory models, design IP, emulation hardware
and related products, such products containing hardware, software and both
hardware and/or software products, designs or solutions for, and all
intellectual property embodied in the foregoing, or in commercial electronic
design and/or maintenance services, such services including all intellectual
property embodied in the foregoing. If, during the Transition Period, Executive
receives an offer of employment or consulting from any person or entity that
engages in whole or in part in a Cadence Business, then Executive must first
obtain written approval from Cadence’s Chief Executive Officer (the “CEO”) and
Cadence’s General Counsel before accepting said offer.

c. During the Transition Period, Executive will be prohibited, to the fullest
extent allowed by applicable law, and except with the written advance approval
of Cadence’s CEO (or his successor(s)), from voluntarily or involuntarily, for
any reason whatsoever, directly



--------------------------------------------------------------------------------

or indirectly, individually or on behalf of persons or entities not now parties
to this Agreement: (i) encouraging, inducing, attempting to induce, recruiting,
attempting to recruit, soliciting or attempting to solicit for employment,
contractor or consulting opportunities anyone who is employed at that time, or
was employed during the previous one year, by Cadence or any Cadence affiliate;
(ii) interfering or attempting to interfere with the relationship or prospective
relationship of Cadence or any Cadence affiliate with any former, present or
future client, customer, joint venture partner, or financial backer of Cadence
or any Cadence affiliate; or (iii) soliciting, diverting or accepting business,
in any line or area of business engaged in by Cadence or any Cadence affiliate,
from any former or present client, customer or joint venture partner of Cadence
or any Cadence affiliate (other than on behalf of Cadence), except that
Executive may solicit or accept business, in a line of business engaged in by
Cadence or a Cadence affiliate, from a former or present client, if and only if
Executive had previously provided consulting services in such line of business,
to such client, prior to ever being employed by Cadence, but in no event may
Executive violate paragraph 3(b) hereof. The restrictions contained in
subparagraph (i) of this paragraph 3(c) shall also be in effect for a period of
one year following the Termination Date. This paragraph 3(c) does not alter any
of the obligations the Executive may have under the Employee Proprietary
Information and Inventions Agreement, dated [                    ].

d. Executive will fully cooperate with Cadence in all matters relating to his
employment, including the winding up of work performed in Executive’s prior
position and the orderly transition of such work to other Cadence employees.
Executive also agrees to participate as a witness in any litigation or
regulatory proceeding to which the Company or any of its affiliates is a party
at the request of the Company upon delivery to Executive of reasonable advance
notice. With respect to the cooperation described in the preceding sentences,
the Company will reimburse Executive for all reasonable and documented expenses
incurred by Executive in the course of such cooperation.

e. Executive will not make any statement, written or oral, that disparages
Cadence or any of its affiliates, or any of Cadence’s or its affiliates’
products, services, policies, business practices, employees, executives,
officers, or directors, past, present or future. The restrictions described in
this paragraph shall not apply to any truthful statements made in response to a
subpoena or other compulsory legal process.

f. Executive will return to the Company all hard and soft copies of records,
documents, materials and files in his possession or control, which contain or
relate to confidential, proprietary or sensitive information obtained by
Executive in conjunction with his employment with the Company, as well as all
other Company-owned property.

g. Notwithstanding paragraph 10 hereof, the parties agree that damages would be
an inadequate remedy for Cadence in the event of a breach or threatened breach
by Executive of paragraph 3(b) or 3(c), or for Cadence or Executive in the event
of a breach or threatened breach of paragraph 3(e). In the event of any such
breach or threatened breach, the non-breaching party may, either with or without
pursuing any potential damage remedies, obtain from a court of competent
jurisdiction, and enforce, an injunction prohibiting the other party from
violating this Agreement and requiring the other party to comply with the terms
of this Agreement.



--------------------------------------------------------------------------------

4. TRANSITION COMPENSATION AND BENEFITS. In consideration of, and subject to,
Executive’s execution and non-revocation of the release of claims in this
Agreement and as compensation for Executive’s services during the Transition
Period, Cadence will provide the following payments and benefits to Executive
(to which Executive would not otherwise be entitled), after Executive has
returned to the Company all hard and soft copies of records, documents,
materials and files in his possession or control, which contain or relate to
confidential, proprietary or sensitive information obtained by Executive in
conjunction with his employment with the Company, as well as all other
Company-owned property:

a. all of the unvested equity compensation awards (including stock options,
restricted stock and restricted stock units) that are not performance-based
within the meaning of Section 162(m) of the Code, that are outstanding and held
by Executive on the Transition Commencement Date and that would have vested over
                     [number of months set forth in Executive’s Acknowledgment
to the Plan] months following the Transition Commencement Date had Executive
continued to serve as an executive of the Company, shall immediately vest and
become exercisable in full within sixty (60) days following the Transition
Commencement Date, and there shall be no further vesting of those equity
compensation awards during or after the Transition Period, notwithstanding any
provision in any equity compensation award to the contrary, except as otherwise
provided by paragraph 7 hereof. Provided Executive continues to perform
Executive’s obligations under this Agreement through the end of the applicable
performance period, unvested equity compensation awards that are
performance-based within the meaning of Section 162(m) of the Code and that are
outstanding and held by Executive on the Transition Commencement Date shall
continue to vest though the end of the applicable performance period provided
any such performance period ends within                      [number of months
set forth in Executive’s Acknowledgment to the Plan] months following the
Transition Commencement Date, but only to the extent justified by the
satisfaction of the performance goals prescribed for such equity awards. Upon
the conclusion of the performance period, such awards shall immediately vest to
the extent they would have vested over                      [number of months
set forth in Executive’s Acknowledgment to the Plan] months following the
Transition Commencement Date had Executive continued to serve as an executive of
the Company, and there shall be no further vesting of such awards during or
after the Transition Period except as otherwise provided by paragraph 7
hereof. Any acceleration pursuant to this paragraph 4(a) will have no effect on
any other provisions of the stock awards;

b. Executive’s status and service pursuant to this Agreement shall be considered
a continuation of employee status and continuous service solely for purposes
under any equity compensation awards previously granted to Executive by the
Company and outstanding on the Transition Commencement Date; and

c. if Executive elects to continue coverage under Cadence’s medical, dental, and
vision insurance plans pursuant to COBRA following the Transition Commencement
Date, Cadence will pay Executive’s COBRA premiums during the Transition Period.

Except as so provided or as otherwise set forth in paragraphs 5, 6 and 7 hereof,
Executive will receive no other compensation or benefits from Cadence in
consideration of Executive’s services during the Transition Period. Executive
acknowledges that all bonuses and awards, including equity awards, that were
delivered to Executive subject to the Cadence Design Systems, Inc. Clawback
policy, as amended from time to time, shall remain subject to such policy.



--------------------------------------------------------------------------------

5. FIRST TERMINATION PAYMENT AND BENEFITS. Provided that Executive does not
resign from employment with Cadence under this Agreement and Cadence does not
terminate Executive’s employment with Cadence pursuant to paragraph 2(b) due to
a material breach by Executive of Executive’s duties under this Agreement, and
in consideration for, and subject to, Executive’s execution and acceptance of
and adherence to this Agreement and Executive’s further execution and delivery
of a Release of Claims in the form of Attachment 1 hereto on a date that is six
months after the Transition Commencement Date, and as compensation for
Executive’s services during the Transition Period, Cadence will provide to
Executive the following termination payment, to which Executive would not
otherwise be entitled, in each case, so long as the revocation period of the
Release of Claims (as defined in that document) has expired prior to the date of
payment:

a. a lump-sum payment of $        [amount equal to 100% of Executive’s annual
base salary at the highest rate in effect during Executive’s employment with the
Company], less applicable tax deductions and withholdings, payable on the
thirtieth (30th) day following the date that is six months after the Transition
Commencement Date; and

b. for a period of six months, a monthly stipend of $4,000 (less tax
withholdings or other deductions, if applicable), payable in accordance with
Cadence’s regular payroll schedule, commencing on the first pay date that is
more than thirty (30) days following the date that is six months after the
Transition Commencement Date.

6. SECOND TERMINATION PAYMENT AND BENEFITS; REFUND OF PAYMENTS.

a. Provided that Executive does not resign from employment with Cadence under
this Agreement and Cadence does not terminate Executive’s employment with
Cadence pursuant to paragraph 2(b) due to a material breach by Executive of
Executive’s duties under this Agreement, on the sixtieth (60th) day following
the Termination Date, and in consideration for, and subject to, Executive’s
execution and acceptance of and adherence to this Agreement and Executive’s
further execution and non-revocation of a Release of Claims in the form of
Attachment 2 no later than 45 days following the Termination Date, the Company
will provide to Executive the following termination payment, to which Executive
would not otherwise be entitled, so long as the revocation period of the Release
of Claims (as defined in that document) has expired prior to the date of
payment: a lump-sum payment of $        [amount as determined and set forth in
Executive’s Acknowledgment to the Plan], less applicable tax deductions and
withholdings.

b. If the Company should terminate Executive’s employment with the Company due
to a breach by Executive of Executive’s duties or obligations under this
Agreement, Executive shall promptly refund to the Company any and all amounts
theretofore paid to Executive pursuant to paragraph 6(a), with interest on any
such amount of eight percent per annum, compounded monthly.

c. Notwithstanding anything in this Agreement to the contrary, to the extent
that the Company in good faith determines that any payment resulting from
Executive’s termination of employment provided for in this Agreement constitutes
a “deferral of compensation” and that Executive is a “specified employee,” both
within the meaning of Section 409A of the Code, no such amounts shall be payable
to Executive pursuant to the Agreement prior to the earlier of (1) Executive’s
death following the Transition Commencement Date or (2) the date that is six
months following the date of Executive’s “separation from service” with the
Company (within the meaning of Section 409A of the Code).



--------------------------------------------------------------------------------

7. CHANGE IN CONTROL. If this Agreement is executed by Executive in connection
with (1) his termination of employment without Cause (as defined in the Plan)
occurring within thirteen (13) months following a Change in Control (as defined
in the Plan), (2) if a Change in Control occurs within three (3) months
following his termination of employment without Cause, or (3) Constructive
Termination (as defined in the Plan) or, in which case the Company shall
promptly notify Executive of the occurrence of such Change in Control, then:

a. in addition to the amount of the payment described in paragraph 5(a) of this
Agreement, Executive shall receive an additional amount equal to fifty percent
(50%) of the amount provided pursuant to Section 5(a) above, which amount shall
be paid at the same time as the payment under such Section 5(a);

b. in addition to the amount of the payment described in paragraph 6(a) of this
Agreement, Executive shall be entitled to an additional amount equal to
$        [amount as determined and set forth in Executive’s Acknowledgment to
the Plan], which amount shall be paid at the same time as the payment under such
paragraph 6(a), provided, that, if Executive’s termination of employment without
Cause or by reason of Constructive Termination occurs within three months prior
to a Change in Control, the payment described in this subparagraph 7(b) shall be
made upon such Change in Control; and

c. in lieu of the acceleration described in paragraph 4(a) of this Agreement,
all unvested equity compensation awards (including stock options, restricted
stock, and restricted stock units) that are outstanding and held by Executive on
the Transition Commencement Date shall immediately vest and become exercisable
in full on the Transition Commencement Date, provided, that, if Executive’s
termination of employment without Cause or by reason of Constructive Termination
occurs within three months prior to a Change in Control, any unvested equity
compensation awards that do not vest on the Transition Commencement Date shall
vest in full immediately prior to the effective time of the Change in Control.
Any acceleration of vesting pursuant to this paragraph shall have no effect on
any other provisions of the equity compensation awards or the plans governing
such awards.

For the avoidance of doubt, if this Agreement has already been executed by
Executive and Cadence and within three (3) months following the Transition
Commencement Date a Change in Control occurs (a “Post-Termination Timely Change
in Control”), then paragraphs 7(a) and 7(b) of this Agreement shall take effect
immediately upon the effectiveness of the Post-Termination Timely Change in
Control.



--------------------------------------------------------------------------------

8. GENERAL RELEASE OF CLAIMS.

a. Executive hereby irrevocably, fully and finally releases Cadence, its parent,
subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Agreement which relate to his hiring, his employment with the Company, the
termination of his employment with the Company and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the
Company. The claims released include, but are not limited to, any claims arising
from or related to Executive’s employment with Cadence, such as claims arising
under (as amended) Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1974, the Americans
with Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:

i. any amounts or benefits to which Executive is or becomes entitled pursuant to
the provisions of this Agreement or pursuant to the provisions designated;

ii. claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;

iii. claims related to Executive’s COBRA rights;

iv. any rights that Executive has or may have to be indemnified by the Company
pursuant to any contract, statute, or common law principle; and

v. any other rights or claims that Executive has or may have that cannot, as a
matter of law, be waived.

b. Executive represents and warrants that he has not filed any claim, charge or
complaint against any of the Releasees based upon any of the matters released
above.

c. Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 8.



--------------------------------------------------------------------------------

d. Executive intends that this release of claims cover all claims described
above, whether or not known to Executive. Executive further recognizes the risk
that, subsequent to the execution of this Agreement, Executive may incur loss,
damage or injury which Executive attributes to the claims encompassed by this
release. Executive expressly assumes this risk by signing this Agreement and
voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

e. Executive represents and warrants that there has been no assignment or other
transfer of any interest in any claim by Executive that is covered by this
release.

9. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given at
least [21 days] [45 days] in which to review and consider this Agreement,
although Executive is free to accept this Agreement anytime within that [21-day]
[45-day] period. Executive is advised to consult with an attorney about the
Agreement. If Executive accepts this Agreement, Executive will have an
additional 7 days from the date that Executive signs this Agreement to revoke
that acceptance, which Executive may effect by means of a written notice sent to
the CEO. If this 7-day period expires without a timely revocation, this
Agreement will become final and effective on the eighth day following the date
of Executive’s signature, which eighth day will be the “Effective Date” of this
Agreement. Notwithstanding anything herein to the contrary, if the period during
which the Participant may execute this Agreement commences in one calendar year
and ends in a subsequent calendar year, such amounts or benefits shall be paid
or provided in the subsequent calendar year to the extent required by Section
409A of the Code.

10. ARBITRATION. Subject to paragraph 3(f) hereof, all claims, disputes,
questions, or controversies arising out of or relating to Executive’s employment
(including any separation therefrom), the terms or conditions of such
employment, or this Agreement (including without limitation the construction or
application of any of the terms, provisions, or conditions of this Agreement),
will be resolved exclusively in final and binding arbitration in accordance with
the applicable Arbitration Rules and Procedures, or successor rules then in
effect, of Judicial Arbitration & Mediation Services, Inc. (“JAMS”). The
arbitration will be held in the San Jose, California, metropolitan area, and
will be conducted and administered by JAMS or, in the event JAMS does not then
conduct arbitration proceedings, a similarly reputable arbitration
administrator. Executive and Cadence will select a mutually acceptable, neutral
arbitrator from among the JAMS panel of arbitrators. Except as provided by this
Agreement, the Federal Arbitration Act will govern the administration of the
arbitration proceedings. Executive and Cadence will each be allowed to engage in
adequate discovery, the scope of which will be determined by the arbitrator
consistent with the nature of the claim[s] in dispute and the efficient nature
of arbitration. The arbitrator will have the authority to entertain a motion to
dismiss and/or a motion for summary judgment by any party and will apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator will render a written award and supporting opinion that will set
forth the arbitrator’s findings of fact and conclusions of law. Judgment upon
the award may be entered in any court of competent jurisdiction. Cadence will
pay the arbitrator’s fees, as well as all administrative fees, associated with
the arbitration. Each party will be responsible for paying its own attorneys’
fees and costs (including expert witness fees and costs, if any). However, in
the event a party prevails at arbitration on a statutory claim that entitles the
prevailing party to reasonable attorneys’ fees as part of the costs, then the
arbitrator may award those fees to the prevailing party in accordance with that
statute.



--------------------------------------------------------------------------------

11. NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or be
construed in any way as an admission of any liability or wrongdoing whatsoever
by Cadence or Executive.

12. INTEGRATED AGREEMENT. This Agreement is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s agreement to abide by the Company’s
policies while serving as a Company employee, including but not limited to the
Company’s Employee Handbook, Sexual Harassment Policy and Code of Business
Conduct, or Executive’s continuing obligations under Executive’s Employee
Proprietary Information and Inventions Agreement, or any other agreement
governing the disclosure and/or use of proprietary information, which Executive
signed while working with Cadence or its predecessors; nor to waive any of
Executive’s obligations under state and federal trade secret laws.

13. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE
CONSIDERATION. Executive agrees that the payments and benefits provided herein
satisfy in full all obligations of the Company to Executive arising out of or in
connection with Executive’s employment through the Termination Date, including,
without limitation, all compensation, salary, bonuses, reimbursement of
expenses, and benefits.

14. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable hereunder all federal,
state, local and foreign taxes and other amounts that are required to be
withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.

15. WAIVER. Neither party shall, by mere lapse of time, without giving notice or
taking other action hereunder, be deemed to have waived any breach by the other
party of any of the provisions of this Agreement. Further, the waiver by either
party of a particular breach of this Agreement by the other shall neither be
construed as, nor constitute, a continuing waiver of such breach or of other
breaches of the same or any other provision of this Agreement.

16. MODIFICATION. This Agreement may not be modified unless such modification is
embodied in writing, signed by the party against whom the modification is to be
enforced. Notwithstanding anything herein or in the Plan to the contrary, the
Company may, in its sole discretion, amend this Agreement (which amendment shall
be effective upon its adoption or at such other time designated by the Company)
at any time prior to a Change in Control as may be necessary to avoid the
imposition of the additional tax under Section 409A(a)(1)(B) of the Code;
provided, however, that any such amendment shall not materially reduce the
benefits provided to Executive pursuant to this Agreement without the
Executive’s consent.



--------------------------------------------------------------------------------

17. ASSIGNMENT AND SUCCESSORS. The Company shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of the Company. The
rights and obligations of the Company under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of
Cadence. Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, solely to the extent permitted by this Agreement, or as
otherwise agreed to in writing by the Company.

18. SEVERABILITY. In the event that any part of this Agreement is found to be
void or unenforceable, all other provisions of the Agreement will remain in full
force and effect.

19. GOVERNING LAW. This Agreement will be governed and enforced in accordance
with the laws of the State of California.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

EXECUTION OF AGREEMENT

The parties execute this Agreement to evidence their acceptance of it.

 

Dated:  

 

    Dated:  

 

[                            ]     CADENCE DESIGN SYSTEMS, INC. By:  

 

    By:  

 

        Name:         Title:



--------------------------------------------------------------------------------

ATTACHMENT 1

RELEASE OF CLAIMS

For valuable consideration, I irrevocably, fully and finally release Cadence,
its parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that I ever had or now have as of the time that I sign this Agreement which
relate to my hiring or employment with the Company, the termination of my
employment with the Company and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board of Directors, to the extent those derivative or class actions relate to
the period during my employment with the Company. The claims released include,
but are not limited to, any claims arising from or related to my employment with
Cadence, such as claims arising under (as amended) Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair
Labor Standards Act, the California Fair Employment and Housing Act, the
California Labor Code, the Employee Retirement Income and Security Act of 1974
(except for any vested right I have to benefits under an ERISA plan), the state
and federal Worker Adjustment and Retraining Notification Act, and the
California Business and Professions Code; any other local, state, federal, or
foreign law governing employment; and the common law of contract and tort. In no
event, however, shall any claims, causes of action, suits, demands or other
obligations or liabilities be released pursuant to the foregoing if and to the
extent they relate to:

i. any amounts or benefits which I am or become entitled to receive pursuant to
the provisions of my Executive Transition and Release Agreement with Cadence
that survive the termination of my full-time employment;

ii. claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;

iii. claims related to my COBRA rights;

iv. any rights that I have or may have to be indemnified by Cadence pursuant to
any contract, statute, or common law principle; and

v. any other rights or claims that I have or may have that cannot, as a matter
of law, be waived.

2. I intend that this Release cover all claims described above, whether or not
known to me. I further recognize the risk that, subsequent to the execution of
this Release, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.



--------------------------------------------------------------------------------

3. I represent and warrant that there has been no assignment or other transfer
of any interest in any claim by me that is covered by this Release.

4. I acknowledge that Cadence has given me 21 days in which to consider this
Release and advised me to consult an attorney about it. I further acknowledge
that once execute this Release, I will have an additional 7 days in which to
revoke my acceptance of this Release by means of a written notice of revocation
given to the General Counsel and the executive overseeing Human Resources. This
Release will not be final and effective until the expiration of this revocation
period.

 

Dated:           

 

        Print Name        

 

        Sign Name



--------------------------------------------------------------------------------

ATTACHMENT 2

RELEASE OF CLAIMS

For valuable consideration, I irrevocably, fully and finally release Cadence,
its parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that I ever had or now have as of the time that I sign this Agreement which
relate to my hiring or employment with the Company, the termination of my
employment with the Company and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board of Directors, to the extent those derivative or class actions relate to
the period during my employment with the Company. The claims released include,
but are not limited to, any claims arising from or related to my employment with
Cadence, such as claims arising under (as amended) Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair
Labor Standards Act, the California Fair Employment and Housing Act, the
California Labor Code, the Employee Retirement Income and Security Act of 1974
(except for any vested right I have to benefits under an ERISA plan), the state
and federal Worker Adjustment and Retraining Notification Act, and the
California Business and Professions Code; any other local, state, federal, or
foreign law governing employment; and the common law of contract and tort. In no
event, however, shall any claims, causes of action, suits, demands or other
obligations or liabilities be released pursuant to the foregoing if and to the
extent they relate to:

i. any amounts or benefits which I am or become entitled to receive pursuant to
the provisions of my Executive Transition and Release Agreement with Cadence
that survive the termination of my full-time employment;

ii. claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;

iii. claims related to my COBRA rights;

iv. any rights that I have or may have to be indemnified by Cadence pursuant to
any contract, statute, or common law principle; and

v. any other rights or claims that I have or may have that cannot, as a matter
of law, be waived.

2. I intend that this Release cover all claims described above, whether or not
known to me. I further recognize the risk that, subsequent to the execution of
this Release, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.



--------------------------------------------------------------------------------

3. I represent and warrant that there has been no assignment or other transfer
of any interest in any claim by me that is covered by this Release.

4. I acknowledge that Cadence has given me 21 days in which to consider this
Release and advised me to consult an attorney about it. I further acknowledge
that once I execute this Release, I will have an additional 7 days in which to
revoke my acceptance of this Release by means of a written notice of revocation
given to the General Counsel and the executive overseeing Human Resources. This
Release will not be final and effective until the expiration of this revocation
period.

 

Dated:           

 

        Print Name        

 

        Sign Name



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT FOR DEATH OR PERMANENT DISABILITY

1. GENERAL RELEASE OF CLAIMS.

a. [                    ] or, in the event of his incapacity due to Permanent
Disability as defined in the Executive Severance Plan, his legal representative
acting on his behalf, or, in the event of his death, his estate (all of which
are hereafter referred to as “Executive” as the context requires), hereby
irrevocably, fully and finally releases Cadence, its parent, subsidiaries,
affiliates, directors, officers, agents and employees (“Releasees”) from all
causes of action, claims, suits, demands or other obligations or liabilities,
whether known or unknown, suspected or unsuspected, that Executive ever had or
now has as of the time that Executive signs this Release Agreement which relate
to his hiring or his employment with the Company, the termination of his
employment with the Company, and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board of Directors, to the extent those derivative or class actions relate to
the period during which Executive was employed by the Company. The claims
released include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. In no event, however, shall any claims, causes of action,
suits, demands or other obligations or liabilities be released pursuant to the
foregoing if and to the extent they relate to:

i. any amounts or benefits which Executive is or becomes entitled to receive
pursuant to the provisions of this Release Agreement or pursuant to Section
2(b)(ii) of the Executive Severance Plan that survive the termination of
Executive’s full-time employment;

 

  ii. claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;

 

  iii. claims related to Executive’s COBRA rights;

 

  iv. any rights that Executive has or may have to be indemnified by Cadence
pursuant to any contract, statute, or common law principle; and

 

  v. any other rights or claims that Executive has or may have that cannot, as a
matter of law, be waived.

b. Executive represents and warrants that he has not filed any claim, charge or
complaint against any of the Releasees based upon any of the matters released
above.



--------------------------------------------------------------------------------

c. Executive acknowledges that the payments and benefits described in paragraph
1(a)(i) constitute adequate consideration for this release.

d. Executive intends that this release of claims cover all claims, whether or
not known to Executive. Executive further recognizes the risk that, subsequent
to the execution of this Release Agreement, Executive may incur loss, damage or
injury which Executive attributes to the claims encompassed by this
release. Executive expressly assumes this risk by signing this Release Agreement
and voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

e. Executive represents and warrants that there has been no assignment or other
transfer of any interest in any claim by Executive that is covered by this
release.

f. The undersigned represents that he is the individual executive, his legal
representative or the executor or administrator of his estate, and that he or it
is authorized to bind the individual executive or his estate, as applicable.

2. REVIEW OF RELEASE AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been
given at least 21 days in which to review and consider this Release Agreement,
although Executive is free to accept this Release Agreement anytime within that
21-day period. Executive is advised to consult with an attorney about the
Release Agreement. If Executive accepts this Release Agreement, Executive will
have an additional 7 days from the date that Executive signs this Release
Agreement to revoke that acceptance, which Executive may effect by means of a
written notice sent to the CEO. If this 7-day period expires without a timely
revocation, this Release Agreement will become final and effective on the eighth
day following the date of Executive’s signature, which eighth day will be the
“Effective Date” of this Release Agreement.

The undersigned has executed this Release Agreement on this      day of
            ,         .

 

 



--------------------------------------------------------------------------------

CADENCE DESIGN SYSTEMS, INC.

EXECUTIVE SEVERANCE PLAN

ACKNOWLEDGMENT

I have received the Cadence Design Systems, Inc. Executive Severance Plan,
effective as of May 5, 2016 (the “Plan”), and the Transition and Release
Agreement, the form of which is included in the Plan as Exhibit A (the
“Transition Agreement”). I acknowledge and agree to the following:

1. I have read and understand the Plan and Transition Agreement.

2. As referred to in Section 8(g)(i) of the Plan, my title is:

 

  ¨ Executive Vice President

 

  ¨ Senior Vice President

 

  ¨ Corporate Vice President

[3. Notwithstanding the months identified in Section 2(b)(ii)(1) and
2(b)(ii)(3), the number of months referred to in such sections shall be
[            ] months.]

4. In Section 4(a) of the Transition Agreement, the number of months referred to
is [            ] months.

5. In Section 6(a) of the Transition Agreement, the “lump-sum payment” amount is
equal to [    %] of my annual base salary at the highest rate in effective
during my employment with Cadence Design Systems, Inc. (the “Company”).

6. In Section 7(b) of the Transition Agreement, the “additional amount” is equal
to [    %] of my annual base salary at the highest rate in effect during my
employment with the Company.

 

 

     

 

Signature       Date

 

      Print name      